Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150148                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 150148
                                                                    COA: 314706
                                                                    Wayne CC: 12-010198-FH
  DON DALE YOWCHUANG,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 5, 2014
  judgment of the Court of Appeals is considered and, it appearing to this Court the case of
  People v Seewald (Docket No. 150146) is pending on appeal before this Court and that
  the decision in that case may resolve the issue raised in the present application for leave
  to appeal, we ORDER that the application be held in ABEYANCE pending the decision
  in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2014
           p1119
                                                                               Clerk